Eib Juez PkesideNte Se. HeeNÁNdez,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Guayama el Fiscal de dicha corte presentó en 3 de febrero del año 1911, acusación jurada contra Andrés Coll y Drós por delito de asesinato, consistente en que “el citado Andrés Coll y Drós el día 2 de febrero de 1911 y en la ciudad de Guayama del distrito judicial del mismo nombre, ilegal y voluntariamente, con malicia premeditada y propósito firme y deliberado y demostrando tener un corazón pervertido y maligno, dió muerte a Antonio Castillo Alvarez, haciéndole tres disparos de revólver e infiriéndole tres heri-das de carácter grave que le produjeron la muerte, habién-dole acechado largo rato y atacádole alevosamente por la es-palda. ’ ’
El juicio del caso tuvo lugar ante la corte y un jurado en los días 28 y 29 de abril del año citado, y después de oídas las pruebas propuestas, las alegaciones de las partes y las ins-trucciones de la corte al jurado, éste pronunció su veredicto declarando al acusado culpable del delito de asesinato en se-gundo grado.
Antes de que la corte pronunciara sentencia le fué presen-tada por la representación del acusado petición de nuevo jui-cio, alegando que había cometido los siguientes errores diT-rante la sustanciación del juicio:
A. Al denegar la recusación motivada del jurado Don Angel Pacheco, quien declaró repetidas veces saber que el acu-sado había cometido el hecho que se le imputaba y que tenía formada opinión acerca de la culpabilidad o inocencia del mis-mo.
*363B. Al hacer las siguientes manifestaciones, cuando negó a la defensa la recusación motivada del -Sr. Pacheco: “Todos entendemos que el acusado fué el que cometió el hecho, pero la cuestión para, los doce señores del jurado es, de qué manera cometió el hecho, si fué con malicia, las circunstancias y todo.”
O. Al no admitir la recusación del jurado Don Federico Amadeo, a pesar de haber declarado este jurado más de una vez, que en caso de duda no daría el beneficio de ella al acu-sado, y a pesar de haber declarado también que tenía opinión formada acerca de la culpabilidad del acusado.
D. Al no admitir la recusación del jurado Jorge Grau, a pesar de la parcialidad manifiesta del mismo en contra del acusado.
E. Al no excluir del récord la declaración del testigo de cargo Manuel Ortiz, según había solicitado la defensa, por el fundamento de que tal declaración fué prestada sin habérsele tomado juramento al testigo, habiendo ordenado la corte que se le tomara juramento, bajo el cual expresó que lo que había declarado era la verdad, sin que se le examinara nuevamente, como debió hacerse para que en su caso pudiera ser respon-sable del delito de perjurio.
A la moción de nuevo juicio presentada por la defensa del acusado, recayó la siguiente resolución:
“La moción de nuevo juicio presentada por el abogado del acusado en este caso, se deniega por las siguientes razones: Io. Porque la corte no considera que ha cometido error al de-negar la recusación motivada del jurado Don Federico Ama-deo. 2o. Porque tampoco considera la corte que ha cometido error alguno al negar la recusación motivada del jurado Angel Pacheco. 3o. Porque no considera que incurrió en error al no admitir la recusación ■ del jurado Don Jorge Grau. 4o. Porque tampoco ha incurrido en error al permitir que el testigo de cargo Manuel Ortiz qué había declarado sin prestar juramento, volviera de nuevo a la sala de la corte y prestara el juramento bajo el cual expresó que lo que había declarado *364era la verdad, toda la verdad y nada mas que la verdad. Apa-rece del récord qne dicho testigo, por negligencia de alguien, no prestó juramento juntamente con los demás testigos que declararon en dicha causa, y que declaró sin estar bajo tal ju-ramento ; pero habiéndose llamado la atención de la corte so-bre este hecho, antes de que el caso fuera sometido al jurado, y considerando que la negligencia era subsanable, la corte permitió al testigo que volviera de nuevo a la sala y prestara el juramento de que se ha hecho referencia. Por lo tanto, y no existiendo en el concepto del juez que suscribe otras razo-nes para declarar con lugar la petición de nuevo juicio solici-tada por el abogado del acusado en este caso, queda, como queda dicho, declarada sin lughr dicha moción, debiendo com-parecer el acusado en el día de mañana, 16 del actual mes de mayo, para recibir sentencia sobre el fallo de convicción dado por el jurado. G-uayama, 15 de mayo de 1911. H. P. Leake, Juez del Distrito.”
Esa sentencia fué pronunciada en el día señalado al efecto, y por ella fué condenado el acusado a la pena de reclusión per-petua en el presidio, con trabajos fox-zados y las costas.
Con fecha 17 de mayo citado el abogado del acusado in-tei’puso recurso de apelación contra la sentencia y en 22 del .propio mes, contra la resolución declarando sin lugar la pe-tición de nuevo juicio.
• En' el propio día 17 de mayo presentó la representación del acusado .moción a la coi’te para que se le concediera una prórroga de veinte días a contar desde el día en que le fuera entregado el récord de la causa por el. taquígrafo, para pre-sentar la exposición del caso en el recurso de apelación enta-blado para ante esta Corte Suprema, contra la sentencia pro-nunciada y contra la orden denegatoria de nuevo juicio. Esa moción fué concedida otorgándose la prórroga solicitada por orden del mismo día, firmada por H. P. Leake, Juez interino del Distrito.
Ha venido en el récord un pliego de excepciones que no aparece por quien fuera redactado, pues no lo firma abogado *365alguno, y termina con las siguientes palabras: Aprobado. H. M. Hutchison, Judge. Dicho pliego no tiene fecha.
También ha venido en el récord otro escrito de exposición del caso firmado por Francisco Cervoni y Cay. Coll y Cuchí, abogados del acusado, cuyo pliego termina con la siguiente nota: Aprobado noviembre 17 de 1911. H. M. Hutchison, Juez del Distrito.
Como se ve, tanto el pliego de excepciones como el de ex-posición del caso han sido aprobados por el Juez de Distrito de Guayaron, H. M. Hutchison, el cual no intervino en el juicio. Su nombramiento para Juez de la Corte de Distrito de Guayama se hizo en Io. de julio de 1911 para tener efecto en' Io. de septiembre del mismo año, y en esta misma fecha tomó posesión del cargo.
Ahora bien, la representación del acusado apelante funda su recurso en haberse denegado al acusado recusaciones de jurados hechas con causa y en no haberse excluido del récord la declaración del testigo Manuel Ortiz, quien la había presta-do sin juramento, no habiendo sido examinado de nuevo bajo juramento, pues para subsanar la falta se estimó bastante que jurara que lo que había declarado era la verdad. En esos mis-mos fundamentos se basaba la moción de nuevo juicio, que fué denegada por la corte inferior.
Y nosotros preguntamos ¿podemos traer a examen legal tales fundamentos del recurso, tomando por base el pliego de excepciones y el de exposición del caso que obran en el récord, y que han sido aprobados por un juez que no intervino en el juicio ?
A la anterior pregunta contestamos desde luego negativa-mente.
El artículo 296 del Código de Enjuiciamiento Criminal es-tablece que cualquiera de las partes podrá oponer excepciones a la resolución de un tribunal "o juez recaída en cuestiones de derecho, entre otros motivos, por conceder o denegar una mo-ción para que se proceda a un nuevo juicio, y el- articuló' 297 *366establece otros dos motivos de excepciones distintos de los cuatro que enumera el 296.
Para que las excepciones a que aluden ambos artículos pue-dan ser consideradas y resueltas en grado de apelación ban de consignarse en un pliego de excepciones, que debe ser apro-bado y firmado por el juez que conozca de la causa, según prescribe el artículo 298. Ese artículo concluye así: Si el juez que presidiere el juicio cesare en el ejercicio de su cargo antes de presentarse o resolverse la declaración de excepciones, esto no será óbice para que resuelva dichas excepciones, y si dejare de hacerlo, podrá la parte irse en alzada a la Corte Suprema para que la resuelva, según lo prescrito en este artículo.
El párrafo que dejamos transcrito no es la fiel expresión del texto inglés, que dice así: “If the judge who presided at the trial ceases to hold office before the bill is tendered or settled, he may nevertheless settle such bill, or the party may, as provided in this section, apply to the Supreme Court to prove the same.” Y su traducción literal es la siguiente: “Si el juez que presidió el juicio cesa en su cargo antes de que el pliego de excepciones sea presentado o aprobado, puede, sin embargo, aprobar tal pliego, o la parte puede, según se dispo-ne en esta sección, pedir a la Corte Suprema que lo apruebe.”
Ante precepto tan terminante de la ley, el juez de Gua-yama, H. M. Hutchison, que aprobó el pliego de excepciones carecía de jurisdicción para hacerlo, pues esa jurisdicción, solamente la concede la ley al juez que preside el juicio o a esta Corte Suprema, pero nunca al que sustituya a aquél.
Lo que dejamos dicho acerca del pliego de excepciones es aplicable al escrito de exposición del caso.
Entendemos que para justificar el proceder del Juez Hut-chison de Guayama, no puede invocarse la sección 65 de nues-tro reglamento que fué dictada para casos civiles y en ejercicio de la facultad que el artículo 219 del Código de Enjuiciamiento Civil reconoce a la Corte Suprema. En materia criminal debe regir el estatuto, que nosotros no podemos derogar ni modi-ficar.
*367Y no se arguya que la orden denegatoria de nuevo juicio, forma parte del récord, y los lieclios en ella consignados por el juez que presidió el juicio pueden servirnos de guía para dis-cutir las' excepciones alegadas, pues la ley previene terminan-temente el modo y forma en que han de venir esas excepciones a nuestro conocimiento y las partes no son árbitras de alterar las regias de procedimiento, que son de carácter público.
Ciertamente que los pliegos de excepciones y de exposición de hechos, aprobados por un juez que no presidió el juicio, han venido a nosotros sin impugnación alguna por parte del Fiscal y del acusado; pero esa falta de impugnación no puede obli-garnos a que los aceptemos como legales, ni darles un valor de que carecen.
Los pliegos de excepciones y de exposición del caso deben aprobarse y firmarse por el juez. En el presente caso ha me-diado aprobación judicial firmada, pero por un juez que care-cía de jurisdicción para impartirla, y por tanto, es lo mismo que si tal formalidad no se hubiera llenado.
El pliego de excepciones y el escrito de exposición del caso que figuran en el récord no son documentos fehacientes, y por tanto no pueden servirnos de base para discutir los fundamen-tos del recurso.
Hemos examinado la acusación en relación con la senten-cia, pues tampoco podemos examinar las instrucciones al ju-rado por no estar autenticadas con la firma del juez, y encon-tramos que la acusación es buena, por contener todos los ele-mentos integrantes del delito de asesinato en segundo grado, •ele que el jurado juzgó culpable al acusado, y que la pena im-puesta se ajusta estrictamente a la ley.
Bebe desestimarse el recurso y confirmarse la sentencia apelada.

Confirmada.

Juez concurrente: Sr. Aldrey; los Jueces Asociados, Sres. Wolf y del Toro, emitieron una opinión concurrente por sepa-rado.
Juez disidente: Sr. MacLeary.